
	

114 HR 245 IH: To amend title 38, United States Code, to codify certain existing provisions of law relating to effective dates for claims under the laws administered by the Secretary of Veterans Affairs, and for other purposes.
U.S. House of Representatives
2015-01-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 245
		IN THE HOUSE OF REPRESENTATIVES
		
			January 9, 2015
			Mr. Abraham introduced the following bill; which was referred to the Committee on Veterans’ Affairs
		
		A BILL
		To amend title 38, United States Code, to codify certain existing provisions of law relating to
			 effective dates for claims under the laws administered by the Secretary of
			 Veterans Affairs, and for other purposes.
	
	
		1.Codification of effective dates for claims under the laws administered by the Secretary of Veterans
			 Affairs
			(a)Definitions
 (1)In generalSection 5100 of title 38, United States Code, is amended to read as follows:  5100.DefinitionsIn this chapter:
 (1)The term claimant means any individual applying for, or submitting a claim for, any benefit under the laws administered by the Secretary.
 (2)The term claim means a communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit under the laws administered by the Secretary.
 (3)The term formal claim means a claim submitted on an application form prescribed by the Secretary. (4)The term informal claim means a communication in writing requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit under the laws administered by the Secretary that—
 (A)is submitted in a format other than on an application form prescribed by the Secretary; (B)indicates an intent to apply for one or more benefits under the laws administered by the Secretary;
 (C)identifies the benefit sought; (D)is made or submitted by a claimant, his or her duly authorized representative, a Member of Congress, or another person acting on behalf of a claimant who meets the requirements established by the Secretary for such purpose; and
 (E)may include a report of examination or hospitalization, if the report relates to a disability which may establish such an entitlement.
 (5)The term reasonably raised claim means evidence of an entitlement to a benefit under the laws administered by the Secretary that is not explicitly raised in a claim but that is logically placed at issue upon a sympathetic reading of the claim and the record developed with respect to the claim..
 (2)Clerical amendmentThe table of sections at the beginning of chapter 51 of such title is amended by striking the item relating to section 5100 and inserting the following new item:
					
						
							5100. Definitions..
 (b)Informal claimsSection 5101(a) of such title is amended by adding at the end the following new paragraph:  (3) (A)Upon receipt of an informal claim, if a formal claim has not been filed, the Secretary shall provide the claimant with an application form on which the claimant may submit a formal claim. In addition to all relevant communications relating to any claim, the Secretary shall maintain in the claim file a dated copy of the letter accompanying the application form sent to the claimant under this subparagraph.
 (B)An informal request for increase or reopening of a claim shall be accepted and treated in the same manner as a formal claim..
 (c)Effective datesSection 5110(a) of such title is amended— (1)by striking Unless and inserting (1) Unless; and
 (2)by adding at the end the following new paragraph:  (2)In determining the date of the receipt of an application for any benefit purposes of this section, the Secretary shall consider an application to be filed on the date on which an informal communication relating to such benefit is submitted, as long as the person claiming or applying for the benefit files an application by not later than 180 days after the date on which the Secretary furnishes the person the necessary application forms under section 5102 of this title. If the person claiming or applying for the benefit fails to file an application by the date that is 180 days after the date on which the Secretary furnishes the person such necessary application forms, the Secretary shall consider the application to be filed on the date on which the completed application form is submitted..
				(d)Reasonably raised claims
 (1)In generalChapter 51 of such title is amended by inserting after section 5103A the following new section:  5103B.Treatment of reasonably raised claimsThe Secretary shall identify, address, and adjudicate reasonably raised claims that are placed at issue in the course of addressing or adjudicating any claim, including evidence relating to entirely separate conditions never identified as part of a formal claim..
 (2)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 5103A the following new item:
					
						
							5103B. Treatment of reasonably raised claims..
 (e)Effective dateThe amendments made by this Act shall take effect on the date of the enactment of this Act and shall apply with respect to a claim submitted on or after such date.
			
